Citation Nr: 0420426	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  00-02 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a herniated 
nucleus pulposus and degenerative changes of the lumbar 
spine, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture with degenerative joint disease, 
currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for bronchitis, 
currently evaluated as 30 percent disabling.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
September 1994.  This matter arises from a June 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which granted 
service connection for the residuals of a right ankle 
fracture.  A noncompensable disability evaluation was 
assigned.  The veteran appealed the assigned rating.  The 
case was appealed to the United States Court of Appeals for 
Veterans Claims (Court), and, pursuant to a Joint Motion, the 
Court, in an April 1998 Order, vacated and remanded a July 
1997 decision of the Board that had granted a 10 percent 
disability for the residuals of a right ankle fracture.  The 
Board remanded the case to the RO in October 1998 and June 
2003 for evidentiary and procedural development.

By a rating action dated in May 1999, and pursuant to an 
earlier Board decision, the noncompensable disability rating 
assigned for residuals of a right ankle fracture was 
increased to 10 percent, effective from February 23, 1996.  
Thereafter, in an August 1999 rating action, the disability 
rating assigned for residuals of a right ankle fracture was 
increased to 20 percent, effective from January 11, 1999.

This appeal also arises from a May 1996 rating action that 
assigned a 10 percent disability rating for degenerative 
joint disease of the lumbar spine, after granting service 
connection for the same.  The effective date of the award was 
the original date of claim.  By a rating action dated in 
August 1999, a 20 percent disability rating was assigned for 
a herniated nucleus pulposus and degenerative arthritis of 
the lumbar spine, effective from January 11, 1999, and a 40 
percent rating was assigned from July 26, 1999.

This appeal further arises from a May 1999 rating action that 
denied an increased evaluation for bronchitis, evaluated as 
10 percent disabling.  In a January 2004 rating action, the 
rating assigned for bronchitis was increased to 30 percent.  
The effective date of the increase was August 7, 2002. 

Finally, the Board notes that this appeal initially included 
the issue of entitlement to a total disability evaluation 
based on individual unemployability.  By a rating action 
dated in January 2004, the RO granted the veteran's claim.  
The issue of the veteran's entitlement to a total disability 
evaluation based on individual unemployability is therefore 
no longer the subject of appellate review.


FINDINGS OF FACT

1.  From October 1, 1994 through January 10, 1999, the 
veteran's low back disability caused no more than slight 
limitation of motion of the lumbar spine with no neurological 
impairment.

2.  From January 11, 1999 through July 25, 1999, the 
veteran's low back disability resulted in no more than 
moderate symptoms of intervertebral disc syndrome with 
recurring attacks.

3.  Since July 26, 1999, and under the rating criteria in 
effect prior to September 23, 2002, the veteran's low back 
disability results in no more than severe symptoms of 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.

4.  Since September 23, 2002, the veteran's low back 
disability does not result in incapacitating episodes having 
a total duration of at least six weeks during the past year; 
and while he experiences severe limitation of motion of the 
lumbar spine, any neurological impairment of the external 
cutaneous nerve of thigh is no more than slight.

5.  Since September 26, 2003, the veteran's low back 
disability has not resulted in incapacitating episodes having 
a total duration of at least six weeks during the past year 
and there is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.

6.  From October 1, 1994 through February 22, 1996, the 
residuals of the veteran's right ankle fracture did not 
result in any discernable disability.  

7.  From February 23, 1996 through January 10, 1999, the 
residuals of the veteran's right ankle fracture were 
manifested by no more than slight ankle disability.

8.  Since January 11, 1999, the residuals of the veteran's 
right ankle fracture have been manifested by no more than 
moderate ankle disability. 

9.  Prior to August 7, 2002, pulmonary function testing did 
not show forced expiratory volume in one second (FEV-1) of 56 
to 70 percent of predicted value or a ratio of FEV-1 to 
forced vital capacity (FVC) of between 56 to 70 percent; and 
the veteran did not require daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.

10.  Since August 7, 2002, pulmonary function testing does 
not show forced expiratory volume in one second (FEV-1) of 40 
to 55 percent of predicted value or a ratio of FEV-1 to 
forced vital capacity (FVC) of between 40 to 55 percent; at 
least monthly visits to a physician for required care of 
exacerbation is not demonstrated and a course of systemic 
corticosteroids at least three times per year is not 
indicated.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
degenerative joint disease of the lumbar spine have not been 
met for the period from October 1, 1994 through January 10, 
1999.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic 
Code 5292 (1998).

2.  The criteria for a rating greater than 20 percent for a 
herniated nucleus pulposus and degenerative changes of the 
lumbar spine have not been met for the period from January 
11, 1999 through July 25, 1999.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45. 4.71a, Diagnostic Codes 5292, 5293 (1998).

3.  The criteria for a rating greater than 40 percent for a 
herniated nucleus pulposus and degenerative changes of the 
lumbar spine have not been met for the period since July 26, 
1999.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic 
Codes 5292, 5293 (2002), Diagnostic Codes 5292, 5293 (2003), 
68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243).

4.  The criteria for a compensable rating for the residuals 
of a right ankle fracture have not been met for the period 
from October 1, 1994 to February 22, 1996.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5271 (1995).

5.  The criteria for a rating greater than 10 percent for the 
residuals of a right ankle fracture have not been met for the 
period from February 23, 1996 to January 10, 1999.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5262, 5271 (1998).

6.  The criteria for a rating greater than 20 percent for the 
residuals of a right ankle fracture have not been met for the 
period since January 11, 1999.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5262, 5271 (2003).  

7.  Prior to August 7, 2002, the criteria for an evaluation 
in excess of 10 percent for bronchitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6600 (2002).

8.  Since August 7, 2002, the criteria for an evaluation in 
excess of 30 percent for bronchitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6600 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (CAVC) 
recently held, in part, that a notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a veteran before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 01-944 (U.S. Vet. App. June 24, 2004).  In the 
present case, the initial AOJ decisions on the issues on 
appeal were made prior to November 9, 2000, the date the VCAA 
was enacted.  However, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the veteran's substantially complete 
claim for service connection for a right ankle and low back 
disability was received as of October 1994.  Thereafter, by a 
June 1995 rating decision, the RO adjudicated the claim.  
Only after that rating decision was promulgated did the RO, 
in a letter sent in March 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate his claims for increased ratings, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Yet during the 
course of his appeal, the veteran was also sent a notice of a 
rating decision in June 1995, a statement of the case  (SOC) 
in August 1995, a Supplemental Statement of the Case (SSOC) 
in May 1996, a Board decision in July 1997, a CAVC remand in 
April 1998, a Board remand in October 1998, a notice of 
rating decision in June 1999, a notice of rating decision in 
August 1999, an SSOC in August 1999, an SSOC in May 2000, a 
Board remand in June 2003, and an SSOC in January 2004.  All 
these actions and documents - collectively - listed and/or 
discussed the evidence considered, the legal criteria for 
determining whether the veteran's claims could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby abundantly informing the veteran of the information 
and evidence necessary to substantiate his claims.

With regard to his claim for an increased evaluation for 
bronchitis, the RO adjudicated the claim in May 1999.  The 
veteran was subsequently given notice of what information and 
evidence he needed to substantiate his claim for an increased 
rating, as well as what information and evidence he had to 
submit, what information and evidence would be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  This notice was 
provided in March 2003.  However, the record shows that the 
veteran was furnished a notice of rating decision in May 
1999, an SOC in January 2000, a Board remand in June 2003, a 
notice of rating action in January 2004, and a SSOC in 
January 2004.  These documents, when taken as a whole, 
apprised the veteran of the criteria used to evaluate his 
bronchitis, listed and/or discussed the evidence considered, 
and analyzed the facts/evidence as they applied to the 
criteria.  Again, the veteran was clearly apprised of the 
information and evidence necessary to substantiate his claim.

However, because the VCAA notice letter was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (U.S. App., 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the VCAA shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the CAVC in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letter provided to the veteran in March 2003 
was not given prior to the first AOJ adjudication of the 
claims on appeal, the notice was provided by the AOJ prior to 
its reconsideration of the veteran's claims in the January 
2004 supplemental statement of the case, and the content of 
the notice letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the claims would not be prejudicial error to the claimant.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has reviewed numerous written statements 
from the veteran and provided him with two opportunities to 
testify before a RO Hearing Officer.  The veteran has not 
indicated that there are any outstanding records pertinent to 
his claim.  In fact, due to the remoteness of his home, the 
veteran reports that he does not actively receive any type of 
VA or non-VA medical treatment.

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows the veteran has been afforded VA respiratory, 
orthopedic, neurological, and spine examinations for the 
purpose of determining the nature and severity of his 
service-connected disabilities.  

Further, the Board has engaged in its own review and 
development of the appeal and obtained evidence in connection 
with this development.  This evidence was considered by the 
AOJ in its January 2004 SSOC.

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  Aspects of this appeal 
has been pending for over nine years.  There would be no 
possible benefit to remanding either claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

With regard to claim for an increased evaluation for 
bronchitis, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  While the evaluation of a service-
connected disability requires a review of the appellant's 
medical history with regard to that disorder, the CAVC has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The claims for increased evaluations for low back and right 
ankle disability originated from the RO decisions that 
granted service connection for those disabilities.  The 
claims therefore stem from the initial rating assigned to 
those disabilities.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  

Lumbar Spine

The veteran filed his claim for service connection for a low 
back disability in October 1994.  The claim was filed shortly 
after his discharge from active military service.  Service 
medical records reflect that the veteran suffered a traumatic 
injury to his back in 1985.  

Evidence received in support of the veteran's claim for an 
increased evaluation includes the reports from VA 
examinations conducted in December 1994, February 1996, 
January 1999, July 1999, and August 2002.  At his December 
1994 examination, the veteran complained of constant low back 
pain.  There was some loss of the lumbar lordosis.  Forward 
flexion was to 80 degrees with additional flexion resulting 
in complaints of pain.  Lateral flexion was to 25 degrees.  
Rotation was 20 degrees bilaterally.  Backward extension was 
to 20 degrees.  Knee and ankle jerks were intact.  X-rays of 
the lumbar spine were normal.  The diagnosis was residuals of 
an injury to the spine.

When he was examined in February 1996, the curvature of the 
veteran's lumbar spine was normal.  He was able to forward 
flex to 60 degrees before experiencing pain.  Backward 
extension was to 35 degrees.  Lateral flexion was to 40 
degrees.  Rotation was to 35 degrees.  The examiner observed 
that the veteran had a tendency to overreact during the 
examination.  X-rays showed a normal curvature of the lumbar 
spine with slight anterior spurring at the L-4 and L-5.  The 
disc spaces appeared normal.  The diagnosis was degenerative 
arthritis of the lumbar spine.

At his January 1999 VA examination, the veteran complained of 
severe back pain.  He endorsed morning stiffness, which 
occasionally required him to require help getting out of bed.  
He said he used a whirlpool three times a day. He stated his 
back would become suddenly excruciatingly painful if he made 
a wrong move, and that he would require three days of bed 
rest to recover.  He stated that he had a sitting capacity of 
40 minutes before experiencing back pain and stiffness.  
Walking capacity was restricted to 20 to 25 minutes partially 
due to right ankle pain.  On a scale of 1 to 10, he ranked 
his day-to-day pain at 5 unless he is having an attack of 
"excruciating"  pain.  

On physical examination, the veteran moved stiffly at times 
and was very cautious with some moves made.  He stood with a 
right pelvis drop that leveled with 1/4-inch elevation under 
the right heel.  He was capable of 70 degrees forward 
flexion, 35 degrees side bending to the right and left, and 
no extension occurred in the lumbar segments.  Normal ranges 
of motion would be flexion of 90 degrees, side bending of 35 
degrees, and extension of 30 degrees.  The veteran denied 
pain with motion, although he performed all ranges of motion 
with a great deal of caution as if he might precipitate an 
attack of pain.  In the sitting position, leg extension did 
not create trunk extension.  With him supine, straight leg 
raising was possible to 60 degrees from horizontal 
bilaterally without invoking back pain or radicular pain, 
although he preferred to lay with his hands under his lumbar 
spine thereby increasing his lumbar lordotic curve.  Heel to 
knee tests did not evoke pain with the pelvis anchored or 
stabilized or unstabilized. Provocative tests were negative 
and no sensory defect was noted.  No atrophy was present in 
the thighs, which were symmetrical, and right calf measured 
12 3/4 inches at the greatest circumference and the left 
measured 13 inches.  

X-rays of the lumbar spine revealed slight spurring of the 
superior rims of L4 and L5 and degenerative changes with some 
elongation of the facets noted at L4-L5 with L5-S1 facets 
being obscure.  An MRI showed extreme right lateral herniated 
nucleus pulposus at the L4-5 level, which caused neural 
foraminal narrowing but did not impinge on the nerve root.  
The MRI also showed a broad-based somewhat right-sided 
herniated nucleus pulposus at the L5-S 1 level that displaced 
the right S1 nerve root but did not impinge upon it.  There 
was no evidence of canal stenosis at any level.

The veteran was diagnosed as having degenerative arthritis, 
facets, L4-L5 and minimal hypertrophic spurs, body of L4-L5 
superior rim.  The examiner noted that the veteran's ranges 
of motion were active ranges, and that any attempt to obtain 
passive range would meet with resistance as these represent 
the maximum capability.  He added that the veteran's history 
would indicate limitation of function of the lumbar spine.  
He said the veteran's low back complaints would suggest easy 
fatigability and incoordination as well as pain on use.  The 
veteran would also experience weakened or restricted movement 
during flare-ups.  The examiner stated that, with regard to 
the back, pain did significantly limit functional ability 
according to history.  

The July 1999 VA examination report notes the veteran 
complaining of episodic back pain and taking Motrin on a 
daily basis.  He said he took Vicodin as needed.  He noted 
that he taken two Vicodin prior to the examination.   He 
moved slowly, but efficiently without deliberation.  On 
forward flexion, he flexed to an angle of 20 degrees at which 
point he had onset of pain in the iliolumbar interval.  The 
end of range of flexion was at 55 degrees.  Side bending was 
done cautiously and showed a range of 30 degrees at which 
point he did not have pain, but was unable to go past this 
angle.  Extension showed a range of 5 to 10 degrees and the 
end point was painful.  The examiner stated that he would 
anticipate, with the veteran's body build, a range of motion 
of 85 to 90 degrees of flexion, 35 degrees side bending, and 
30 degrees extension.  The veteran was able to heel walk 
enough to demonstrate functional dorsiflexors arid evertors 
of both lower extremities.  He was able to stand in equinus 
showing function of the triceps mechanism bilaterally.  In 
the sitting position, leg extension did not create trunk 
extension.  Reflex examination revealed left ankle reflex to 
be trace as compared to 2+ at the knee and ankle at other 
points.  In the supine position, straight leg raising was 
possible to 60 degrees bilaterally without evoking back or 
radicular pain.  He had no sensory defect.  At similar 
points, the right and left calf measured 13 inches and the 
thighs measured 14 inches.  X-rays of the lumbar spine 
reveals narrowing of the L5-S 1 interspace, a small spur 
present on the body of L4 and L5, and degenerative changes 
with elongation of the facets noted between L4-L5.  

The diagnosis was degenerative arthritis, facets, L4-L5, L5-
S1; minimal hypertrophic spur, body, L4-L5, superior rim; 
herniated nucleus pulposus, right lateral L4-L5; and 
herniated nucleus pulposus, L5-S 1, right sided.  The 
examiner stated that the ranges of motion represented the end 
point of the ranges and passive range of motion would not 
have increased the range.  He said there was limitation of 
function because of the induced loss of range of motion.  He 
stated that motion attempts past the point of range of motion 
would precipitate pain and possibly acute back attacks.  The 
examiner stated that the veteran's back would not permit 
rapid coordinated movements and, with prolonged use such as 
repetitive bending:. stooping, or lifting, pain would be 
provoked.  During flare-ups, there would be loss of range of 
motion, movements would be weakened, and fatigability would 
be induced because of pain. 

At his August 2002 examination, the veteran reported that he 
continued to experience significant low back pain.  He said 
he was comfortable so long as he was not active.  He stated 
any physical activity would result in back pain.  During a 
flare-up of pain, he described a level of 8 using 10 as the 
maximum level.  The veteran said he was capable of walking 4 
to 5 five minutes at a slow pace before he had an onset of 
pain.  He indicated that sitting longer than 15 minutes 
caused pain.  He said his back pain was relieved by heat and 
vibrating massage.  The veteran's movements were slow and 
deliberate.  He was able to achieve forward flexion to 35 
degrees before pain would set in.  Side bending showed a 
range of 20 to 25 degrees.  Extension showed a range of 15 
degrees.  Normal range of motion was noted to be 80 degrees 
forward flexion, 35 degrees side bending, and 30 degrees 
backwards extension.  The veteran was able to heel walk with 
no foot-drop evident.  Sitting leverage stress was negative 
and did not produce trunk extension.  In the supine position, 
straight leg raising was possible to 60 degrees.  Straight 
leg raising was negative.  Muscle tone was good and reflexes 
were physiological at the knee and ankle levels.  The veteran 
demonstrated hypalgesia and hypesthesia over the lateral 
aspect of the right thigh in the central third extending from 
the trochanteric to the supracondylar area.  He also had a 
faint area of hypalgesia and hypesthesia along the lateral 
aspect of the right leg from the fibular neck to the 
supramalleolar area.  X-rays showed degenerative discopathy 
in the form of narrowing between L5-S1 and degenerative joint 
disease of the facets at L5-S1, bilaterally.  

The diagnosis was degenerative arthritis, facets L4-L5, and 
L5-S1; minimal hypertrophic spurring body of L4-L5, superior 
rim; herniated nucleus pulposus right lateral L4-L5; and 
herniated nucleus pulposus L5-S1, right.  The examiner 
indicated the ranges of motion of the veteran's back had been 
checked by pain.  He said the veteran had flare-ups with use, 
and that he was weak in his movements because of the 
restricted range of motion and pain.  He stated the veteran 
had fatigability that was imposed by muscle weakness 
secondary to inactivity.  The veteran's lumbar spine would 
not allow free coordinate movements of the body.  The 
examiner opined that the veteran's lumbar spine disability 
would hinder his employability.

By the decision of May 1996, the RO evaluated the veteran's 
degenerative joint disease of the lumbar spine under 
Diagnostic Code 5292.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, which pertains to limitation of motion of the 
lumber spine, the veteran may be rated using the following 
criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10
Postoperative, cured ...........................0

Following the discovery of the herniated nucleus pulposus, 
the RO evaluated the veteran's low back disability pursuant 
to Diagnostic Code 5293, intervertebral disc syndrome.  Under 
the rating criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The Board finds that the veteran's low back disability was 
appropriately evaluated for the period from October 1, 1994 
through January 10, 1999.  The report of the December 1994 
examination showed a nearly full range of motion of the 
lumbar. While some loss of range of motion was demonstrated 
at the February 1996 examination, the Board notes that the 
examiner felt that the veteran was overreacting.  X-rays of 
the lumbar spine taken in February 1996 showed degenerative 
arthritis.  There was also no evidence of neurological 
manifestations at that time.  In consideration of this 
evidence, an evaluation in excess of the assigned 10 percent 
rating would not be warranted.


Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran complained of pain associated with his low 
back disability, the Board does not find that the disability 
attributable to the low back problems resulted in functional 
disability in excess of that contemplated in the 10 percent 
ratings already assigned.  The December 1994 VA examination 
report did not contain any evidence relating to functional 
loss due to a flare-up.  The findings of the February 1996 
examination also failed to show additional functional loss 
due to pain or flare-up.  Further, as noted above, the 
examiner opined that the veteran overacted in his response to 
the range of motion study.   Therefore, the Board does not 
find that a rating in excess of 10 percent for the period 
prior to January 11, 1999 was warranted for the veteran's low 
back disability on the basis of functional disability.

The evidence of record from January 11, 1999 through July 25, 
1999 fails to support the assignment of rating in excess of 
20 percent for the veteran's herniated nucleus pulposus and 
degenerative arthritis of the lumbar spine.  The symptoms of 
the veteran's intervertebral disc syndrome were no greater 
than moderate with recurring attacks.  The veteran reported 
at his January 1999 examination that the pain in his back was 
essentially moderate (5 on a scale of 1 to 10) on a daily 
basis unless he did something to aggravate his condition.  
There was also no evidence that the veteran's low back 
disability resulted in severe limitation of motion of the 
lumbar spine.  At the time of his January 1999 examination, 
the veteran was capable of 70 degrees of forward flexion, 35 
degrees of side bending, and no extension.  Further, the 
medical evidence does not reflect objective evidence of pain, 
instability or weakness greater than that contemplated by the 
10 percent rating.  Application of 38 C.F.R. §§ 4.40 and 4.45 
do not provide a basis for a rating higher than 20 percent.

Reviewing the evidence subsequent to the July 25, 1999 
examination, and under the criteria prior to September 23, 
2002, the record does not support an evaluation in excess of 
40 percent for the veteran's low back disability  There is no 
evidence that the veteran's intervertebral disc syndrome is 
pronounced with symptoms of sciatic neuropathy, demonstrable 
muscle spasm, or absent ankle jerk.  A higher rating under 
Diagnostic Code 5293 would not be warranted.  Further, under 
Diagnostic Code 5292, severe limitation of motion of the 
lumbar spine warrants a maximum 40 percent scheduler 
evaluation.  This is the maximum rating allowable under this 
diagnostic code.  A higher disability evaluation for low back 
disability would therefore be inappropriate.  

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca.  There is no basis for a 
rating in excess of 40 percent based on limitation of motion 
(Diagnostic Code 5292) due to any functional loss as the 
veteran is receiving the maximum scheduler rating for 
limitation of motion of the lumbar spine.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  

A higher evaluation is also not warranted when considering 
the criteria in effect from September 23, 2002 through 
September 25, 2003 or the criteria in effect beginning on 
September 26, 2003.


Under the revised Diagnostic Code 5293, intervertebral disc 
syndrome can be evaluated based either on the duration of 
incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  On review of the 
claims folder, there is no evidence that the veteran has had 
incapacitating episodes having a total duration of at least 
six weeks during a 12-month period.  An evaluation in excess 
of 40 percent is not warranted based on the frequency of 
incapacitating episodes.

The aforementioned and discussed VA examinations indicate 
some neurological manifestations affecting the right thigh, 
which may be associated with the veteran's bulging discs.  
There have been no complaints or findings of radicular pain.  
Accordingly, the Board will evaluate the veteran's chronic 
neurological manifestations pursuant to Diagnostic Code 8529, 
External cutaneous nerve of thigh.  Under Diagnostic Code 
8529, severe to complete paralysis of the nerve warrants a 10 
percent evaluation.  Mild or moderate paralysis will be 
evaluated as noncompensable. 

On examination in August 2002, there was objective evidence 
of hypalgesia and hypesthesia over the later aspect of the 
veteran's right thigh in the central third extending from the 
trochanteric to the supracondylar area.  He also had a faint 
area of hypalgesia and hypesthesia along the lateral aspect 
of the right leg from the fibular neck to the supramalleolar 
area.  Straight leg raising was negative and there was no 
evidence of foot drop.  Muscle tone was good and reflexes 
were physiological at the knee and ankle levels.  The Board 
finds that these findings approximate no more than mild 
paralysis of the external cutaneous nerve of thigh, and a 
noncompensable evaluation is warranted under Diagnostic Code 
8529.

The 40 percent evaluation for orthopedic manifestations 
(severe limitation of motion of the lumbar spine) and 
noncompensable evaluation for chronic neurologic 
manifestations (mild paralysis of the external cutaneous 
nerve of thigh) combine to a 40 percent evaluation under 38 
C.F.R. § 4.25 (2003).  Accordingly, a higher disability under 
the revised Diagnostic Code 5293 would not be appropriate.

Further, under the criteria in effect beginning on September 
26, 2003, the Board notes that a 50 percent disability rating 
may be assigned under the general rating formula when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
Such an assignment cannot made.  The record clearly shows 
that the veteran maintains an active range of motion of the 
lumbar spine.  He does not exhibit incapacitating episodes 
totaling 6 weeks a year or approximate any of the other 
criteria for a higher rating under the current criteria.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected low 
back disability and there is no objective evidence that the 
veteran's low back disability, in and of itself, has caused 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96. 



Right Ankle

The veteran filed a claim for service connection for the 
residuals of a right ankle fracture in October 1994.  The 
claim was filed shortly after his service discharge.  Service 
medical records show that the veteran fractured his right 
distal anterior tibia in August 1985.

The veteran was afforded a VA general medical examination in 
December 1994.  He complained of constant right ankle pain 
but denied any swelling in that area.  Ankle jerks were 
normal.  Range of motion of the ankle was normal.  X-rays 
showed mild degenerative joint disease of the ankle.  The 
diagnosis included residuals of right ankle injury.  The 
examiner commented that the constellation of the veteran's 
disabilities could make manual labor such as lifting heavy 
objects or climbing stairs or ladders difficult.  However, he 
added that the veteran could be rehabilitated and perform 
light type duty or sedentary type jobs.

In February 1996, the veteran underwent a VA rheumatology 
examination.  He complained of joint pain throughout his 
body.  He denied any swelling of the joints.  He had right 
ankle dorsiflexion of zero to 10 degrees and plantar flexion 
of zero to 40 degrees.

The report of a January 1999 VA orthopedic examination noted 
that the veteran complained of constant right ankle pain.  He 
said his right ankle disability, along with his low back 
disorder, prevent him from walking more than 20 to 25 
minutes.  There was some irregularity on palpation of the 
right ankle along the anterior talotibial margin.  He had 
right ankle dorsiflexion of zero to 10 degrees and plantar 
flexion of zero to 20 degrees.  Normal range of motion of the 
ankle was dorsiflexion to 20 degrees and plantar flexion to 
40 to 45 degrees.  The hind foot was mobile.  X-rays 
confirmed the presence of degenerative joint disease.  The 
diagnosis was post-traumatic degenerative joint disease of 
the right ankle.

Another VA orthopedic examination was conducted in July 1999.  
The veteran complained of pain and a sense of instability of 
the right ankle.  The right ankle, to palpation, was 
irregular along the frontal aspect of the joint line.  With 
the knee extended, the right ankle had 15-degree flexion 
contracture and, from this position, flexed to an angle of 40 
degrees.  X-rays showed narrowing of the joint space, lipping 
in the anterior talotibial articulating surfaces, and a small 
area of ossification at the medial malleolar area.  There was 
no evidence of talotibial instability.

A fifth VA examination was conducted in August 2002.  The 
veteran complained of severe right ankle pain.  On a scale of 
1 to 10, with 10 being the worse, he said his level of pain 
was a 3 when he wore a boot to support his ankle.  He said 
the level of pain would rise to an 8, if he twisted his 
ankle.  He was able to rise up and demonstrate excellent 
muscle tone and strength of the calf muscles.  Range of 
motion of the right ankle was to 5 degrees of dorsiflexion 
and, from that position, the veteran was able to flex to an 
extreme of 40 degrees with pain.  The examiner noted that 
extremes of the ranges of motion could not be increased 
passively.  X-rays of the right ankle revealed cystic 
subchondral changes in the talus, a rounded fragment distal 
to the medial malleolus, subchondral changes in the medial 
aspect of the distal fibula, and marked loss of ankle joint 
space.

Currently, the service-connected residuals of the veteran's 
right ankle fracture are rated as 20 percent disabling under 
Diagnostic Code 5010-5262.  Diagnostic Code 5262 provides 
that a 10 percent disability evaluation is assigned when 
there is malunion of the tibia and fibula with slight ankle 
disability.  A 20 percent evaluation contemplates malunion of 
the tibia and fibula, with moderate ankle disability.  A 30 
percent evaluation requires marked ankle disability.  A 40 
percent evaluation requires nonunion of the tibia and fibula, 
with loose motion, requiring a brace. 

Under Diagnostic Code 5271, a 10 percent rating is assigned 
when limitation of the ankle is moderate.  The criteria for a 
20 percent rating is marked ankle disability.

The evidence of record prior to February 23, 1996, failed to 
support the assignment of a compensable rating for the 
veteran's right ankle disability.  His range of motion was 
essentially normal.  There was also no objective evidence of 
impairment of the ankle.  In terms of functional limitations 
at that time, the veteran complained of pain at his December 
1994 examination.  However, as just noted, the objective 
findings were essentially negative.  The Board does not find 
adequate pathology to support a compensable evaluation for 
the period from October 1, 1994 through February 22, 1996.  
See DeLuca.

The Board finds that the evidence of record does not support 
a rating in excess of 10 percent with respect to the period 
from February 23 1996, through January 10, 1999.  Some loss 
of range of motion was demonstrated at his February 1996 
examination.  Dorsiflexion was limited to 10 degrees (with 
normal being 20 degrees) and plantar flexion was limited to 
20 degrees (with normal being between 40 and 45 degrees).  
However, the limitation of motion was no greater than 
moderate.  There is also no evidence that any malunion of the 
tibia and fibula, which has not been clearly established, 
resulted in anything more than slight functional impairment 
of the ankle.  Further, the medical evidence does not reflect 
objective evidence of pain, instability or weakness greater 
than that contemplated by the 10 percent rating.  Application 
of 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a 
rating higher than 10 percent.

Reviewing the evidence subsequent to the January 11, 1999 
examination, the record does not demonstrate the criteria for 
a 30 percent evaluation under Diagnostic Code 5262.  Range of 
motion is definitely limited.  However, he is currently in 
receipt of the maximum schedular rating for limitation of 
motion under Diagnostic Code 5271.  There is no current 
showing of nonunion of the tibia and fibula.  Even assuming 
without conceding that malunion of the tibia and fibula is 
present, the marked ankle disability required for a 30 
percent evaluation is not present or nearly approximated.

The veteran is not entitled to a higher rating under 
Diagnostic Code 5270 since ankylosis of the ankle has not 
been shown.  

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca.  There is no basis for a 
rating in excess of 20 percent based on limitation of motion 
due to any functional loss as the veteran is receiving the 
maximum schedular rating for limitation of motion of the 
ankle.  Johnston v. Brown, 10 Vet. App. 80 (1997). Further, 
on examination in August 2002, the examiner did not find any 
real functional loss, and no loss of strength, weakness or 
fatigability was described.

The Board acknowledges that there is evidence of degenerative 
changes in the right ankle.  However, because the veteran is 
already receiving the maximum evaluation for limitation of 
motion, additional compensation for arthritis pursuant to 
Diagnostic Code 5003 is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2003).

In conclusion, the Board finds that the veteran is not 
entitled to a compensable evaluation for the residuals of a 
right ankle fracture from October 1, 1994 through February 
22, 1996, that he is not entitled to a rating in excess of 10 
percent from February 23, 1996 through January 10, 1999, and 
that he is not entitled to an evaluation in excess of 20 
percent since January 11, 1999.  See Fenderson, supra.

The Board has again considered whether this matter should be 
referred to the Director of Compensation and Pension Services 
for consideration of an extraschedular evaluation under 38 
C.F.R. §3.321(b)(1).  Here, there is no evidence 
demonstrating that the veteran has undergone frequent 
hospitalizations for his right ankle disability.  There is 
also no evidence that the veteran's right ankle disability in 
and of itself causes marked interference with employment.  
Accordingly, the Board finds no basis for further action.  

Bronchitis

The veteran's bronchitis is currently rated as 30 percent 
disabling under the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 6600 (2003).  A 30 percent rating requires 
Forced Expiratory Volume in one second (FEV-1) of 56 to 70 
percent, or; FEV-1/Forced Vital Capacity (FEV-1/FVC) of 56 to 
70 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath (DLCO (SB)) 56 to 65 percent 
predicted.  A 60 percent rating is warranted for bronchitis 
with FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; (DLCO (SB) of 40 to 55 percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The highest, or 100 percent 
scheduler rating, requires FEV-1 less than 40 percent of 
predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo (echocardiogram) or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

Service connection for bronchitis was granted in June 1995.  
A 10 percent disability evaluation was assigned.  In 
September 1999, the veteran filed a notice of disagreement 
with a May 1999 rating decision that confirmed and continued 
the 10 percent rating.

Evidence received in support of the veteran's claim for an 
increased evaluation includes the reports of a VA general 
medical examination performed in January 1999 and a VA 
pulmonary examination performed in August 2002.  At his 
January 1999 examination, the veteran reported that he had 
been having problems with his bronchitis.  He said he had 
been smoking one pack of cigarettes a day since he was 16 
years old.  He stated he just filled in his chest and 
coughed.  He said he frequently got chest infections.  The 
veteran gave a history of recent outpatient treatment for 
pneumonia.  He said he was unable to walk more than half a 
block without becoming short of breath.  He denied 
hemoptysis, night sweats, weight loss, or chest pain.  The 
veteran's chest cage anteroposterior dimension was normal.  
Expansion was adequate.  He did have musical rhonchi on 
forced expiration.  He also got a paroxysm of cough with 
forced expiration.  The diagnosis was chronic bronchitis.

VA Pulmonary function testing in January 1999 revealed a FEV-
1 that was 82 percent of the value predicted and a FEV-1/FVC 
that was 105 percent of the value predicted.  

When he was examined in August 2002, the veteran gave a 22-
year history of smoking about a pack of cigarettes a day.  He 
complained of chest congestion, a cough, and production of 
mucoid sputum.  He said these symptoms were worse in the 
morning.  The veteran endorsed problems with shortness of 
breath and exertional dyspnea.  He said the onset of dyspnea 
would occur after about 150 feet of walking.  He denied 
hemoptysis, chills, fever, night sweats, and being 
hospitalized for a lung problem.  The anteroposterior 
dimension to the chest was normal for the veteran's body 
build.  Expiratory rhonchi and wheezes were scattered 
throughout both lungs and were accentuated on forced 
expiration and he developed a paroxysmal cough.  The 
diagnosis was chronic bronchitis.  A pulmonary function test 
revealed a FEV-1 that was 84 percent of the value predicted, 
an FEV-1/FVC that was 116 percent of the value predicted, and 
a DLCO(SB) score that was 64 percent of the value predicted.  
Clearly the veteran did not meet or approximate the criteria 
for a rating higher than 10 percent prior to August 2002.  

The Board notes that none of the values obtained on pulmonary 
function studies conducted in 1999 (an FEV-1 that was 82 
percent of the value predicted, an FEV-1/FVC that was 105 
percent of the value predicted) fall within the minimum 
values required for a 30 percent rating, and that the 
symptoms are not shown to be as severe as those required for 
such a higher rating.  There is also no evidence that the 
veteran required daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  The 
veteran's symptoms, as described by the medical evidence, do 
not more closely approximate the criteria for a 30 percent 
evaluation, and the veteran's bronchitis does not warrant a 
higher rating prior to August 2002.  

The Board notes that none of the values obtained on pulmonary 
function studies conducted in August 2002 (an FEV-1 that was 
84 percent of the value predicted, an FEV-1/FVC that was 116 
percent of the value predicted, and a DLCO(SB) level that was 
64 percent of the value predicted) fall within the minimum 
values required for a 60 percent rating, and that the 
symptoms are not shown to be as severe as those required for 
such a higher rating.  There is also no evidence of maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The veteran's symptoms, as 
described by the medical evidence, more closely approximate 
the criteria for a 30 percent evaluation, and the veteran's 
bronchitis does not warrant a higher rating since August 
2002.  

Consideration has again been given as to whether this matter 
should be forwarded to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) 
(2003).  In this case, the veteran has repeatedly denied any 
hospitalization as a result of his service-connected 
bronchitis.  There are also no objective findings that 
demonstrate that the veteran's bronchitis has caused marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  


ORDER

Entitlement to an increased rating for a herniated nucleus 
pulposus and degenerative changes of the lumbar spine, 
currently evaluated as 40 percent disabling, is denied.

Entitlement to an increased rating for residuals of a right 
ankle fracture with degenerative joint disease, currently 
rated as 20 percent disabling, is denied.

Entitlement to an increased rating for bronchitis, currently 
evaluated as 30 percent disabling, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



